Case 4:16-cv-00423-MAC-CAN Document 23 Filed 09/21/20 Page 1 of 1 PageID #: 151




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 LONNIE LANDON, #19661-078                        §
                                                  §
 versus                                           §    CIVIL ACTION NO. 4:16-CV-423
                                                  §    CRIMINAL ACTION NO. 4:12-CR-19(7)
 UNITED STATES OF AMERICA                         §

                                     ORDER OF DISMISSAL

          The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Christine A. Nowak, who issued a Report and Recommendation (#21) concluding that the

 Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant

 to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. No objections were timely

 filed.

          The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

 and adopts the same as the findings and conclusions of the Court.

          It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the

 case is DISMISSED with prejudice. A Certificate of Appealability is DENIED. All motions by

 either party not previously ruled upon are DENIED.

          SIGNED at Beaumont, Texas, this 21st day of September, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
